          Case 1:14-cr-00468-AT Document 529 Filed 01/07/21 Page 1 of 1

                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                       DOC #: ____________________
                                                               DATE FILED: 1/7/2020
              -against-
                                                                        14 Cr. 468-4 (AT)
OSCAR ALMANZAR,
                                                                            ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       The Court will hold a violation of supervised release hearing in this action on February
1, 2020, at 11:00 a.m., using the Court’s videoconferencing software. See In re
Coronavirus/Covid-19 Pandemic, 20 Misc. 176, ECF No. 4 (S.D.N.Y. Dec. 18, 2020)
(“[C]onsiderations make it increasingly necessary for judges in this District to conduct
proceedings remotely, by videoconference or other means.”). Chambers will provide the parties
with instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding. Co-counsel, members
of the press, and the public will be provided with access information to the audio feed of the
hearing in a subsequent order.

       SO ORDERED.

Dated: January 7, 2021
       New York, New York
